Citation Nr: 9924273	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  97-00 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1975.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

On April 29, 1980, the RO denied entitlement to service 
connection for low back disability.  In October 1994, the RO 
denied the veteran's claim that that decision had involved 
clear and unmistakable error.  The following month, the 
veteran was notified of that decision, and in December 1994, 
the RO received the veteran's notice of disagreement with 
that decision.  In July 1998, the veteran was issued a 
Statement of the Case (SOC) with respect to that decision; 
however, he did not file a substantive appeal.  Accordingly, 
that issue is not before the Board for appellate 
consideration.


REMAND

As noted above, in April 1980, the RO denied the veteran's 
claim of entitlement to service connection for residuals of a 
low back injury.  Notice of the determination was issued on 
May 15, 1980.  On May 19, 1980, the RO received the veteran's 
Notice of Disagreement with that decision, and in June 1980, 
the RO issued the veteran a Statement of the Case (SOC).  On 
October 24, 1980, the veteran provided testimony on the issue 
at a personal hearing before a RO rating board.  An oral 
statement by the appellant during a hearing before a VA RO, 
setting forth specific allegations of error of fact or law 
related to items in the statement of the case, when later 
reduced to writing in a transcript, is a substantive appeal 
within the meaning of 38 U.S.C.A. § 7105 (West 1991).  Tomlin 
v. Brown, 5 Vet.App. 355, 357 (1993).  In November 1980, the 
RO confirmed and continued the denial, and in December 1980, 
it issued the veteran a Supplemental Statement of the Case 
(SSOC).  As the veteran's substantive appeal was received 
within one year of notification of the April 1980 RO denial, 
that decision has not become final, and remains subject to 
appellate review by the Board of Veterans' Appeals.  
38 U.S.C.A. § 4005 (1980); 38 C.F.R. §§ 19.112, 19.116, 
19.118 (1980) (now 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.1103 (1998).  

Significantly, the RO has most recently adjudicated and 
developed for appellate consideration, the issue of whether 
new and material evidence has been received to reopen the 
claim for service connection for residuals of a low back 
injury, based on finality of the April 1980 and subsequent RO 
determinations.  As finality has not attached to the April 
1980 denial, the appeal for service connection for residuals 
of a low back injury remains eligible for de novo 
consideration, in light of the record as a whole.  The RO has 
not afforded de novo review of the evidence of record 
received since the April 1980 determination, nor issued a 
supplemental statement of the case in this regard.

Further, in reviewing the record, the Board notes that, with 
the exception of a June 1971 examination report, the 
veteran's service medical records, if any, are unavailable 
and are presumed to have been lost.  In this respect, the 
Board notes that the VA has been unsuccessful in its many 
attempts to obtain service medical records and/or military 
hospital records for the veteran.  Significantly, however, 
the Board notes that in a letter dated June 11, 1997, the 
Department of the Navy, Naval Historical Center, Ships 
History Branch, advised the VA that the 1973 deck logs from 
the store ship DENEBOLA (AF 56), (the site of the alleged 
inservice back injury) would be recalled from storage and 
reviewed for the time period in question to see what 
reference may have been made to the veteran's alleged injury.  
It was explained that ships' deck logs are supposed to 
contain brief notations of injuries suffered on board ship, 
with a general remark as to whether medical treatment was 
given.  The claims folder does not contain any subsequent 
communication from the Naval Historical Center, nor follow-up 
inquiry by the RO.  

In cases such as these, the VA has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991); Pruitt v. Derwinski, 2 
Vet.App. 83, 85 (1992).  The RO's de novo consideration of 
all evidence of record must be undertaken with this duty in 
mind.

In view of the foregoing, the case is hereby Remanded to the 
RO for the following action:

1.  The RO should contact the Department 
of the Navy, Naval Historical Center, 
Washington Navy Yard, Ships History 
Branch, 901 M Street, S.E., Washington 
D.C. 20374-5060 and provide a copy of the 
June 11, 1997 letter in which the VA was 
advised that the 1973 deck logs from the 
store ship DENEBOLA (AF 56), (the site of 
the alleged inservice back injury) would 
be recalled from storage and reviewed for 
the time period in question to see what 
reference may have been made to the 
veteran's alleged injury.  The RO should 
specifically inquire as to whether any 
reference to the veteran's alleged injury 
had been identified in such deck logs, 
and request a copy of all such pertinent 
deck logs or other available ship 
documentation.

2.  After the above action has been 
completed, to the extent possible, the RO 
should adjudicate the claim of 
entitlement to service connection for 
residuals of a low back injury, de novo, 
with consideration of all evidence of 
record.  Notice of the determination 
should be provided the veteran and his 
representative.

If the benefit sought is not granted, the veteran and his 
representative should be provided a supplemental statement of 
the case reflecting de novo consideration of the issue on 
appeal, and afforded the appropriate opportunity to respond.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




